 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTWONE M. LOVEST, JR.,                           No. 2:19-cv-1060-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On June 13, 2019, the court informed plaintiff that to proceed with this action he

19   must either pay the required filing fee or seek leave to proceed in forma pauperis. See 28 U.S.C.

20   §§ 1914(a), 1915(a). On July 1, 2019, plaintiff submitted a letter stating that he mailed a check to

21   the court for the filing fee. ECF No. 4. To date, the court has not received the check.

22          Accordingly, IT IS ORDERED that plaintiff must submit either the filing fee or the

23   application required by § 1915(a) within 30 days from the date of service of this order. The Clerk

24   of the Court is directed to mail to plaintiff a form application for leave to proceed in forma

25   pauperis. Failure to comply with this order may result in the dismissal of this action.

26   Dated: July 16, 2019.

27

28
